DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s election without traverse of Group I in the reply filed on 3/1/22 is acknowledged.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alberto Araiza on 6/1/2022.
Claims
Claim 1. (Currently Amended) A mobile device comprising:
a private memory configured to store multiple software programs and a trusted software program,
wherein a non-private memory is configured to store[[s]] copies of the multiple software programs, and
wherein the trusted software program is only stored on the private memory;
a processor configured to: 
receive a first command to reboot or lock the mobile device;
in response to the first command, cause the mobile device to present a list of software programs from among the copies of the multiple software programs that are available for removal from the non-private memory;
receive user input designating a copy of a particular software program for removal from the non-private memory;
remove the copy of the particular software program from the non-private memory;
set the mobile device in a full non-private mode, a modified non-private mode, or a private mode, 
wherein the multiple software programs stored on the private memory are accessible while the mobile device is in the private mode and are inaccessible while the mobile device is in the full non-private mode or the modified non-private mode;
in response to the mobile device being set in the full non-private mode, restore the non-private memory with new copies of the multiple software programs from the multiple software programs stored on the private memory,
wherein the new copies of the multiple software programs include a new copy of the particular software program removed from the non-private memory;
in response to the mobile device being set in the modified non-private mode and receiving a second command, modifying the non-private memory to restore one or more software programs selectedthe multiple software programs stored on the private memory,
wherein the one or more software programs includes the new copy of the particular software program removed from the non-private memory; and
in response to the mobile device being set in the private mode, enable execution of the trusted software program stored on the private memory.

Claim 2. (Original)  The mobile device of claim 1 further comprising:
a display device, 
wherein the processor is further caused to:
receive user input that initiates a boot or reboot procedure for the mobile device;
in response to the user input, display, at the display device, a user interface including alternatively selectable graphical controls for the full non-private mode, the modified non-private mode, and the private mode; and
receive user input that selects one of the selectable graphical controls; and
set the mobile device to a mode corresponding to the selected graphical control. 

Claim 3. (Currently Amended) The mobile device of claim 1, wherein the 
causes to reboot






Claim 4. (Currently Amended) The mobile device of claim 1: 
wherein the multiple software programs are only executable from copies of the multiple software programs stored on the non-private memory, and 
wherein the trusted software program is only executable from the private memory.

Claim 5. (Currently Amended) The mobile device of claim 1, wherein the processor is further caused to:
receive a [[first]] third command to remove [[the]] a selected software program from the non-private memory; 
in response to the third command, delete the selected software program from the non-private memory;
receive a fourth command to restore the selected software program in the non-private memory; and
in response to the fourth command, copy the selected software program from the private memory to the non-private memory.

Claim 6. (Currently Amended) The mobile device of claim 1, wherein the mobile device is further caused to:
receive user input to restore [[the]] a selected software program; 
copy the selected software program from the private memory to the non-private memory; and 
enable access to the copy of the selected software program stored at the non-private memory while denying access to the selected software program stored at the private memory.

Claim 7. (Currently Amended)  The mobile device of claim 1: 
wherein the one or more software programs includes [[is]] a driver program, and
wherein the driver program controls operation of a radio access technology (RAT) device, a positioning, navigation, or timing (PNT) device, an input/output (I/O) device, or a communications port of the mobile device.

Claim 8. (Currently Amended)  The mobile device of claim 1: 
wherein the one or more software programs includes [[is]] an application program, and
wherein the application program includes a function for tracking activity on the mobile device and corresponds to a navigation app, a gaming app, an entertainment app, a business app, an educational app, a lifestyle app, a travel app, or a utility app.

Claim 9. (original)  The mobile device of claim 1, wherein the mobile device is caused to:
execute the trusted software program stored at the private memory only when the mobile device is in the private mode and without transferring or copying the trusted software program to the non-private memory.

Claim 10. (original)  The mobile device of claim 1, wherein the mobile device is caused to:
selectively switch the mobile device between the full non-private mode, the modified non-private mode, and the private mode in response to a selective reboot of the mobile device. 

Claim 11. (Currently Amended) The mobile device of claim 1, wherein [[to]] the processor is configured to:
switch from the private mode to the full non-private mode or the modified non-private mode in response to completion of a first authentication procedure, and 
switch from the full non-private mode or the modified non-private mode to the private mode in response to completion of a second authentication procedure that requires an additional authentication factor compared to the first authentication procedure.

Claim 12. (original)  The mobile device of claim 11, wherein the additional authentication factor includes a passcode, a biometric factor, or a near field communication (NFC) factor.

Claim 13. (original)  The mobile device of claim 1 further comprising:
the non-private memory, 
wherein the non-private memory and the private memory are different partitions of a common memory device. 

Claim 14. (original)  The mobile device of claim 1 further comprising:
the non-private memory, 
wherein the non-private memory and the private memory are part of separate and distinct memory devices.

Claim 15. (original)  The mobile device of claim 1, wherein the non-private memory is remotely located from the mobile device.

Claim 16. (Currently Amended) The mobile device of claim 1 further comprising:
wherein the non-private memory is configured to store the copies of the multiple software programs in accordance with a first encryption protocol, and
wherein the private memory is configured to store 

Claim 17. (Currently Amended) The mobile device of claim 1: 
wherein 
wherein 

Claim 18. (Currently Amended) At least one non-transitory computer-readable storage medium storing instructions, 
store multiple software programs and a trusted software program on a private memory,
wherein a non-private memory is configured to store copies of the multiple software programs, and
wherein the trusted software program is only stored on the private memory;

receive a first command causing the mobile device to present a list of software programs from among the copies of the multiple software programs that are available for removal from the non-private memory;
receive user input designating a copy of a particular software program for removal from the non-private memory;
remove the copy of the particular software program from the non-private memory;
set the mobile device in a full non-private mode, a modified non-private mode, or a private mode,
wherein the multiple software programs stored on the private memory are accessible while the mobile device is in the private mode and are inaccessible while the mobile device is in the full non-private mode or the modified non-private mode;


in response to the mobile device being set in the full non-private mode, restore with new copies of multiple software programs from the private memory,
wherein the new copies of the multiple software programs include a new copy of the particular software program removed from the non-private memory;
in response to the mobile device being set in the modified non-private mode and receiving a second command, modify the non-private memory to restore one or more software programs with copies from the private memory,
wherein the one or more software programs include a copy of the removed software program; 
in response to the mobile device being set in the modified non-private mode and receiving a second command, modifying the non-private memory to restore one or more software programs selected from the multiple software programs stored on the private memory,
wherein the one or more software programs includes the new copy of the particular software program removed from the non-private memory; and
in response to the mobile device being set in the private mode, enable execution of the trusted software program stored on the private memory.

Claim 19.	(Canceled) 

Claim 20. (Currently Amended) The non-transitory computer-readable storage medium of claim 18, wherein in response to the mobile device being set in the modified non-private mode, the mobile device is further caused to:
restore the non-private memory to include copies of a group of software programs stored on the private memory.

Claim 21.  (Currently Amended) The non-transitory computer-readable storage medium of claim 18, wherein in response to the mobile device being set in the modified non-private mode, the mobile device is further caused to:
restore only selected copies of the multiple software programs on the non-private memory based on 

Claim 22.  (Currently Amended) The non-transitory computer-readable storage medium of claim 18, wherein the particular software program is a first software program, and wherein the mobile device is further caused to:
temporarily remove a copy of a second software program from the non-private memory; and
restore the copy of the second software program [[at]] on the non-private memory upon reboot of the mobile device, 
wherein the copy of the second software program is restored based on a copy of the copy of the second software program stored at the private memory.

Claim 23.  (Currently Amended) The non-transitory computer-readable storage medium of claim 18:
wherein the one or more software programs include [[is]] a driver program, and
wherein the driver program controls operation of a radio access technology (RAT) device, a positioning, navigation, or timing (PNT) device, an input/output (I/O) device, or a communications port of the mobile device.

Claim 24.	(Canceled)  

Claim 25.	(Canceled) 

Claim 26. (New) The non-transitory computer-readable storage medium of claim 18, wherein the first command sets the mobile device in a locked mode and causes the mobile device to display the list of software programs from among the copies of the multiple software programs that are available for removal from the non-private memory.

Claim 27. (New) The non-transitory computer-readable storage medium of claim 18, wherein the first command causes the mobile device to reboot and display the list of software programs from among the copies of the multiple software programs that are available for removal from the non-private memory.

Claim 28. (New) The non-transitory computer-readable storage medium of claim 18: 
wherein the multiple software programs are only executable from copies of the multiple software programs stored on the non-private memory, and 
wherein the trusted software program is only executable from the private memory.

Allowable Subject matter
Claims 1-18, 20-23 and 26-28 are allowed. 


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although the prior art references, (Henry (US 20090292901)), England (US 20050289351), Dehan (US 20040123118) and Smith (US 8254568)), disclose a mobile device comprising:
a private memory configured to store multiple software programs and a trusted software program, wherein a non-private memory is configured to store copies of the multiple software programs, and wherein the trusted software program is only stored on the private memory; a processor configured to: receive a first command to reboot or lock the mobile device; set the mobile device in a full non-private mode, a modified non-private mode, or a private mode, wherein the multiple software programs stored on the private memory are accessible while the mobile device is in the private mode and are inaccessible while the mobile device is in the full non-private mode or the modified non-private mode; and in response to the mobile device being set in the private mode, enable execution of the trusted software program stored on the private memory. 
None of the prior arts of record alone or in combination teaches in response to the first command, cause the mobile device to present a list of software programs from among the copies of the multiple software programs that are available for removal from the non-private memory;
receive user input designating a copy of a particular software program for removal from the non-private memory; remove the copy of the particular software program from the non-private memory; in response to the mobile device being set in the full non-private mode, restore the non-private memory with new copies of the multiple software programs from the multiple software programs stored on the private memory, wherein the new copies of the multiple software programs include a new copy of the particular software program removed from the non-private memory; in response to the mobile device being set in the modified non-private mode and receiving a second command, modifying the non-private memory to restore one or more software programs selected from the multiple software programs stored on the private memory, wherein the one or more software programs includes the new copy of the particular software program removed from the non-private memory, in view of other limitations of independent claim 1. 

Although the prior art references, (Henry (US 20090292901)), England (US 20050289351), Dehan (US 20040123118) and Smith (US 8254568)), disclose at least one non-transitory computer-readable storage medium storing instructions, which, when executed by at least one data processor of a mobile device, cause the mobile device to: store multiple software programs and a trusted software program on a private memory, wherein a non-private memory is configured to store copies of the multiple software programs, and wherein the trusted software program is only stored on the private memory; set the mobile device in a full non-private mode, a modified non-private mode, or a private mode, wherein the multiple software programs stored on the private memory are accessible while the mobile device is in the private mode and are inaccessible while the mobile device is in the full non-private mode or the modified non-private mode; and in response to the mobile device being set in the private mode, enable execution of the trusted software program stored on the private memory.
None of the prior arts of record alone or in combination teaches receive a first command causing the mobile device to present a list of software programs from among the copies of the multiple software programs that are available for removal from the non-private memory; receive user input designating a copy of a particular software program for removal from the non-private memory; remove the copy of the particular software program from the non-private memory; in response to the mobile device being set in the full non-private mode, restore the non-private memory with new copies of the multiple software programs from the private memory, wherein the new copies of the multiple software programs include a new copy of the particular software program removed from the non-private memory; in response to the mobile device being set in the modified non-private mode and receiving a second command, modify the non-private memory to restore one or more software programs with copies from the private memory, wherein the one or more software programs include a copy of the removed software program; in response to the mobile device being set in the modified non-private mode and receiving a second command, modifying the non-private memory to restore one or more software programs selected from the multiple software programs stored on the private memory, wherein the one or more software programs includes the new copy of the particular software program removed from the non-private memory, in view of other limitations of independent claim 18.
Search has also rendered the following list of prior art references that are considered pertinent to applicant's disclosure:
Dotan-Cohen (US 20180232534): User devices may be configured to operate in a private mode that enables a user to control, for example, which aspects of user-activity data are provided to applications and services running on their user device; to obscure or modify aspects of user-activity data so that certain applications and services, which may require this information to operate, may still function, but that the obscured information provided to these applications and services preserves user privacy or no longer may be used to identify the user; or to remove evidence of user-activity data created, monitored, reported, or otherwise collected by or on the user device while the user is operating their user device in the private mode setting.
Hayashida (US 20120304280): Designating applications for public access or private access on a computing device is disclosed. An application on the computing device is designated for private functionality or public functionality. A security wall is enforced with respect to the application if the application is designated for private functionality, wherein enforcing the security wall includes preventing access to the application until a security input is received. Access to the application is provided if the application is designated for public functionality, wherein providing access to the application includes allowing a user to access the application without receiving the security input from the user.
Hinds (US 20040203682): In a wireless communication system (100), a method for a wireless portable communication device (104) having a first version of native software (108) to download a second version of native software (114) maintained in a communication network memory (110) by making memory space available in memory (106) of the wireless portable communication device (104) for the second version of native software (114) while maintaining communication with the communication network (102).
Sibert (US 20170103233): Systems and methods for information and data processing. More specifically, the present invention relates to systems and methods for creating and operating a secure processing unit and/or a secure processing environment.
Ketsuka (US 20190312987): An information processing apparatus includes: a creating unit that creates, from a first application deletable by a person with a first authority, a second application deletable by a person with a second authority; and a deleting unit that deletes the second application according to a predetermined condition when the first application is deleted.
However, none of the listed references above, either alone or in combination, teaches: 
in response to the first command, cause the mobile device to present a list of software programs from among the copies of the multiple software programs that are available for removal from the non-private memory; receive user input designating a copy of a particular software program for removal from the non-private memory; remove the copy of the particular software program from the non-private memory; in response to the mobile device being set in the full non-private mode, restore the non-private memory with new copies of the multiple software programs from the multiple software programs stored on the private memory, wherein the new copies of the multiple software programs include a new copy of the particular software program removed from the non-private memory; in response to the mobile device being set in the modified non-private mode and receiving a second command, modifying the non-private memory to restore one or more software programs selected from the multiple software programs stored on the private memory, wherein the one or more software programs includes the new copy of the particular software program removed from the non-private memory.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA R HOLMES/Examiner, Art Unit 2498

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498